 
Exhibit 10.3
 
 
Consulting Agreement
 
This consulting agreement (the “Agreement”), entered into on March 13, 2009 and
effective as of the Effective Date (as defined in Section 1(e)), is made by and
between BioNeutral Group, Inc., a Nevada corporation (together with any
successor thereto, the “Company”), and James Crane, an independent provider of
services (the “Contractor”).
 
RECITALS
 
A.           The Company desires to assure itself of the services of the
Contractor, as an independent contractor, by engaging the Contractor to perform
services under the terms hereof.
 
B.           The Contractor desires to provide services to the Company, as an
independent contractor, on the terms herein provided.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements set forth below the parties hereto agree as follows:
 
1. Certain Definitions.
 
(a) “Stock Award” shall have the meaning set forth in Section 3(a).
 
(b) “Board” shall mean the Board of Directors of the Company.
 
(c) “Change in Control Event” shall mean any event subsequent to February 6,
2009, which results in:
 
[1] A change in the majority ownership of the Company such that the current
majority shareholder(s) no longer retain majority control over the Company’s
daily business operations and a shareholder vote called by the current majority
shareholders will not necessarily result in the wishes of the majority
shareholder being met
 
[2] An event whereby the Company is acquired by another business and the
acquiring business obtains majority control through the acquisition or award by
the Company's Board, of the majority of the seats on the Board of Directors
 
[3] An event whereby the Company is acquired by another business and the
acquiring business obtains majority control through majority share ownership
 
[4] An event whereby the Company is acquired by another business and the
acquiring business obtains majority control through voting control rights
specific to a designation of shareholder rights or a stockholders’ agreement; or
through a reverse or other merger subsequent to the merger between BioNeutral
Laboratories Corporation USA and Moonshine Creations, Inc on January 30, 2009.
 
(d)  “Company” shall, except as otherwise provided in Section 6(f), have the
meaning set forth in the preamble hereto.
 
(e) “Contractor” shall have the meaning set forth in the preamble hereto.
 
 
 
1

--------------------------------------------------------------------------------

 
 
(f) “Date of Termination” shall mean the date indicated in the Notice of
Termination or the date specified by the Company pursuant to Section 4(b),
whichever is earlier.
 
(g)  “Effective Date” shall mean January 29, 2009, the date Contractor’s
Consulting with the Company commences hereunder.
 
(h)  “Notice of Termination” shall have the meaning set forth in Section 4(b).
 
(i)  “Term” shall have the meaning set forth in Section 2(b).
 
(j)  “SEC” shall mean the United States Securities and Exchange Commission.
 
(k) “Super 8-K” shall mean the Form 8-K as filed with the United States
Securities and Exchange Commission on or around January 30, 2009, which is
inclusive of the Company’s audited financial statements for the years ended
December 31, 2007 and 2006, and its reviewed financial statements for the period
ended September 30, 2008.
 
(l) “Registration Rights” shall mean that the Contractor shall have piggyback
registration rights such that all shares of common stock issued under the Stock
Award are to be included in any and all registration statement(s) filed by the
Company until a registration statement is deemed effective by the United States
Securities and Exchange Commission ("SEC") subsequent to the Effective Date.
 
2. Consulting.
 
(a) In General.  The Company shall engage the Contractor and the Contractor
shall perform services on behalf of the Company upon the other terms and
conditions herein provided.
 
(b) Term of Agreement.  The initial term under this Agreement (the “Initial
Term”) shall be for the period beginning on the Effective Date and ending on the
first anniversary thereof, unless earlier terminated as provided in Section
4.  Upon expiration of the Initial Term, the Consulting term hereunder shall
automatically be extended for successive one year periods (“Extension Terms”
and, if so extended, collectively with the Initial Term, the “Term”); provided
that the parties agree on appropriate compensation during such Extension Terms
and neither party has delivered notice of non-extension to the other; provided
further that any notice of non-extension shall be delivered no later than 30
days prior to the expiration of the then-applicable Term.
 
(c) Position and Duties.  During the Term, the Contractor shall provide services
to the Company as defined in Exhibit A to the Agreement.  The Contractor will be
subject to direction of the Board; shall report directly to the Board; and
agrees to observe and comply with the Company’s rules and policies as adopted by
the Company from time to time.
 
3. Compensation and Related Matters.
 
(a) Cash and Shares of Common Stock in Lieu of Cash.    The Contractor will
receive a monthly fee of $5,000, payable by the 15th of each month until the
Agreement or terms within the Agreement expire or the Agreement is
terminated.  However, it is agreed that for the months of March and April 2009,
the Contractor will accept as payment in lieu of cash, a total of 10,000 shares
of common stock.  All shares of the Company's common stock issued under this
Section 3 (a) shall contain Registration Rights as defined herein such that the
Company will include all shares issued under the Stock Award in any and all
registration statements filed subsequent to the Effective Date until a
registration statement is deemed effective by the SEC. Such shares are to be
issued to the Contractor immediately and are free of all vesting provisions.
 
 
2

--------------------------------------------------------------------------------

 
 
 
(b) Stock Award.  As of January 29, 2009, the Contractor received an award of
150,000 shares of the Company's common stock (the “Stock Award”) to be delivered
in accordance with Section 23, which shall be in partial payment of the
Contractor's fees that the Contractor expects to earn in performance of the
Contractor's services over the Term and as defined in Exhibit A.  All shares of
the Company's common stock issued under this Stock Award shall contain
Registration Rights as defined herein such that the Company will include all
shares issued under the Stock Award in any and all registration statements filed
subsequent to the Effective Date until a registration statement is deemed
effective by the SEC.  At all times, it is intended that the Contractor is
compensated as a contractor under the applicable rules and regulations of the
Internal Revenue Service and the State of New Jersey in effect during the Term.
 
(c) Vesting. The Stock Award will vest according to the following timeline:
 
1.)  
75,000 shares of the Company's common stock vested on January 30, 2009, as a
result of the filing of Form 8-K announcing the closing of the reverse merger
between BioNeutral Laboratories Corporation USA and Moonshine Creations, Inc.

 
2.)  
An additional 75,000 shares of the Company's common stock shall vest on the
twelve month anniversary of the Effective Date.

 
3.)  
In the event of a Change in Control Event as defined in Section 1(c), all shares
of the Company's common stock under the Stock Award, as detailed in Section
3(a), shall be considered to be fully earned and all vesting terms outlined
above shall be accelerated as such.

 
(d) Expenses.  The Company shall reimburse the Contractor for all reasonable
travel and other business expenses incurred by him in the performance of his
duties to the Company in accordance with the Company’s applicable expense
reimbursement policies and procedures.  The travel needs to be approved by the
Company in advance.
 
4. Termination.
 
(a) The Contractor’s Consulting hereunder may be terminated by the Company or
the Contractor, as applicable, for any reason with or without cause, without any
breach of this Agreement.
 
(b) Notice of Termination.  Any termination of the Contractor’s Consulting by
the Company or by the Contractor under this Section 4 shall be at least 30 days
following the date of such notice (a “Notice of Termination”).
 
(c) Termination due to Death or Disability.  If the Agreement is terminated by
reason of the Contractor's death or Disability, then the Contractor or, as
applicable, his estate or other legal representative, shall be entitled to
receive the amounts described in Section 4(c), if the Contractor, or his legal
representative, executes and does not thereafter revoke, a General Release in a
form acceptable to the Company.
 
 
 
3

--------------------------------------------------------------------------------

 
 
5. Contractor Obligations Upon Termination of Consulting
 
(a) Contractor will deliver to the Company any compositions, articles, devices,
computer software, computer diskettes and other storage media including all
copies or specimens thereof in their possession (whether at the place of work,
at home or elsewhere), that have been prepared or made by the Contractor or
others, and any other items which disclose or embody Confidential Information,
or reproductions of any aforementioned items developed by the
Contractor  pursuant to services provided by the Contractor or otherwise
belonging to the Company, its successors or assignees, including, but not
limited to, those records maintained pursuant to Section 2(c).
 
6. Restrictive Covenants.
 
(a) Confidentiality.  The Contractor agrees that he will not during the Term or
thereafter divulge to anyone (other than the Company or any persons designated
by the Company) any knowledge or information of any type whatsoever of a
confidential nature relating to the business of the Company, including, without
limitation, all types of trade secrets, business strategies, marketing, sales
and distribution plans.  The Contractor further agrees that he will not
disclose, publish or make use of any such knowledge or information of a
confidential nature (other than in the performance of the Contractor’s duties
hereunder) without the prior written consent of the Company.  This provision
does not apply to information which becomes available publicly without the fault
of the Contractor or information which the Contractor is required to disclose in
legal proceedings, provided the Contractor gives advance notice to the Board and
an opportunity to for the Company to resist such disclosure.
 
(b) Competitive Business Restrictions.  During the Term, the Contractor shall
not engage directly or indirectly, whether as an Contractor, independent
contractor, consultant, partner, shareholder or otherwise, in a business or
other endeavor which would or might interfere with any of his duties or
obligations hereunder or which is competitive with or similar to the business of
the Company or any of its subsidiaries or affiliates.  Notwithstanding the
foregoing, the Contractor shall have the right to own up to one percent (1%) of
the shares of any publicly traded company in a business which is competitive
with or similar to the business of the Company or any of its subsidiaries or
affiliates.
 
(c) Non-Solicitation.  The Contractor further agrees that during the Term and
during the period beginning on the Date of Termination and ending on the first
anniversary of the Date of Termination, the Contractor will not engage or
attempt to engage or assist anyone else to engage any person who is a Restricted
Employee.  As used herein, “Restricted Employee” means any person engaged by the
Company or any of its subsidiaries or affiliates as of the Date of Termination
or at any time during the 120 day period prior to the Date of Termination.
 
(d) Non-Compete.  In consideration of the Company’s agreements herein, the
Contractor agrees, in addition to any other obligation imposed by this Section
6, that he will not, during the Restricted Period, engage directly or indirectly
(other than as a holder of not in excess of one percent (1%) of the shares of
any publicly traded company), whether as an Contractor, independent contractor,
consultant, partner, shareholder or otherwise, in a business or other endeavor
which is competitive with or similar to any business of the Company or any
potential business which as of the Date of Termination has been submitted to the
Board for consideration and is under active consideration by the Board (any such
business or endeavor, a “Competitive Business”), anywhere in the United
States.  The Contractor specifically acknowledges that he is not a founder,
creator or builder of the business of the Company but is a key Contractor of the
Company, he has access to confidential information, trade secrets, and the like,
of the Company; that he has independent means of supporting himself and his
family; and that in view of the foregoing, the restrictions imposed by this
Section 6(d) are reasonably necessary to protect the Company against unfair
competition by the Contractor and are not unduly burdensome to the Contractor.
As used in this Agreement, the term “Restricted Period” means the period
beginning on the Date of Termination and ending on the third anniversary of the
Date of Termination.
 
 
 
4

--------------------------------------------------------------------------------

 
 
(e) Non-Disparagement.  The Company agrees not to disparage the Contractor and
the Contractor agrees not to disparage the Company, any of its products or
practices, or any of its directors, Contractors, agents, representatives,
stockholders or affiliates, either orally or in writing, at any time during or
subsequent to the Term of this Agreement.
 
(f) Interpretation.  In the event the terms of this Section 6 shall be
determined by any court of competent jurisdiction to be unenforceable by reason
of its extending for too great a period of time or over too great a geographical
area or by reason of its being too extensive in any other respect, it will be
interpreted to extend only over the maximum period of time for which it may be
enforceable, over the maximum geographical area as to which it may be
enforceable, or to the maximum extent in all other respects as to which it may
be enforceable, all as determined by such court in such action.  As used in this
Section 6, the term “Company” shall include the Company, its parent, related
entities, and any of its direct or indirect subsidiaries or affiliates.
 
(g) The Restrictive Covenants of Confidentiality, Competitive Business
Restrictions, Non-Competition , Non Solicitation and Non Disparagement shall
survive termination for a period of five (5) years.
 
7. Representations and Warranties of Contractor.  The Contractor represents and
warrants that the Contractor is not a party to any other Consulting agreement,
noncompetition agreement or other agreement which restriction could interfere
with the Contractor’s Consulting with the Company or the Company’s rights and
the Contractor’s obligations hereunder and that the Contractor’s acceptance of
Consulting with the Company and the performance of the Contractor’s duties
hereunder will not breach the provisions of any contract, agreement or
understanding to which the Contractor is party or any duty owed by the
Contractor to any other person or entity.
 
8. Information of Others.  The Contractor agrees that Contractor will not,
during his Consulting or service with the Company, use or disclose any
confidential or proprietary information or trade secrets of any former or
concurrent engager or other person or entity and that Contractor will not bring
onto the premises of the Company any unpublished document or other confidential
or proprietary information belonging to any such engager, person or entity
unless consented to in writing by such engager, person or entity.
 
9. Injunctive Relief.  The Contractor recognizes and acknowledges that a breach
of the covenants contained in Section 6 will cause irreparable damage to Company
and its goodwill, the exact amount of which will be difficult or impossible to
ascertain, and that the remedies at law for any such breach will be
inadequate.  Accordingly, the Contractor agrees that in the event of a breach of
any of the covenants contained in Section 6, in addition to any other remedy
which may be available at law or in equity, the Company will be entitled to
specific performance and injunctive relief.
 
10. Assignment and Successors.  The Company may assign its rights and
obligations under this Agreement to any entity which is a successor to all or
substantially all the assets of the Company, by merger or otherwise.  This
Agreement may not be assigned by the Contractor. This Agreement shall be binding
upon and inure to the benefit of the Company, the Contractor and their
respective successors, assigns, personnel and legal representatives, executors,
administrators, heirs, distributees, devisees, and legatees, as applicable.
 
11. Governing Law.  This Agreement shall be governed, construed, interpreted and
enforced in accordance with the substantive laws of the State of Delaware,
without reference to the principles of conflicts of law of the State of Delaware
or any other jurisdiction, and where applicable, the laws of the United States.
Venue is established in Delaware and both parties hereto irrevocable submit
themselves to venue therein.
 
 
5

--------------------------------------------------------------------------------

 
 
12. Dispute Resolution.  Any controversy or claim arising out of or relating to
this Agreement shall be resolved by arbitration before a panel of one arbitrator
in accordance with the Commercial Arbitration Rules of the American Arbitration
Association (“AAA”) then pertaining, except where those rules conflict with this
provision, in which case this provision controls.  Any court with jurisdiction
shall enforce this clause and enter judgment on any award.  The arbitrator shall
be selected within twenty business days from commencement of the arbitration
from the AAA’s National Roster of Arbitrators pursuant to agreement or through
selection procedures administered by the AAA.  Within 45 days of initiation of
arbitration, the parties shall reach agreement upon and thereafter follow
procedures, including limits on discovery, assuring that the arbitration will be
concluded and the award rendered within no more than eight months from selection
of the arbitrator or, failing agreement, procedures meeting such time limits
will be designed by the AAA and adhered to by the Parties.  The arbitration
shall be held in New Jersey and the arbitrators shall apply the substantive law
of New Jersey, except that the interpretation and enforcement of this
arbitration provision shall be governed by the Federal Arbitration Act.  Prior
to commencement of arbitration, emergency relief is available from any court to
avoid irreparable harm.  The arbitrator shall not award either party punitive,
exemplary, multiplied or consequential damages, or attorneys’ fees or costs.
 
Notwithstanding the foregoing, the parties acknowledge and agree that the other
party would be irreparably harmed if any of the provisions of this Agreement are
not performed in accordance with their specific terms and that any breach of
this Agreement could not be adequately compensated in all cases by monetary
damages alone.  Accordingly, in addition to any other right or remedy to which
such parties may be entitled at law or in equity, they shall be entitled to
enforce any provision of this Agreement by a decree of specific performance and
to temporary preliminary and permanent injunctive relief in any court of
competent jurisdiction to prevent breaches or threatened breaches of any of the
provisions of this Agreement.
 
13. Notices.  Any notice, request, claim, demand, document and other
communication hereunder to any party shall be effective upon receipt (or refusal
of receipt) and shall be in writing and delivered personally or sent by telex,
telecopy, or certified or registered mail, postage prepaid, to the following
address (or at any other address as any party shall have specified by notice in
writing to the other party):
 
(a) If to the Company:
 
BioNeutral Group, Inc.
211 Warren Street
Newark, New Jersey 07103
United States of America


(b) If to the Contractor:
 
James Crane
c/o J. Crane & Company
47 Third Street, Suite 301
Cambridge, Massachusetts 02141
United States of America
 
 
 
6

--------------------------------------------------------------------------------

 

 
14. Counterparts.  This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original, but all of which together will
constitute one and the same Agreement.
 
15. Entire Agreement.  The terms of this Agreement are intended by the parties
to be the final expression of their agreement with respect to the Consulting of
the Contractor by the Company and may not be contradicted by evidence of any
prior or contemporaneous agreement.  This Agreement (together with any other
agreements and instruments contemplated hereby or referred to herein) shall
supersede all undertakings or agreements, whether written or oral, previously
entered into by the Contractor and the Company or any predecessor thereto or
affiliate thereof with respect to the Consulting of the Contractor by the
Company.  The parties further intend that this Agreement shall constitute the
complete and exclusive statement of its terms and that no extrinsic evidence
whatsoever may be introduced in any judicial, administrative, or other legal
proceeding to vary the terms of this Agreement.
 
16. Amendments; Waivers.  This Agreement may not be modified, amended, or
terminated except by an instrument in writing, signed by the Contractor and the
Company.  By an instrument in writing similarly executed, the Contractor or the
Company may waive compliance by the other party or parties with any provision of
this Agreement that such other party was or is obligated to comply with or
perform; provided, however, that such waiver shall not operate as a waiver of,
or estoppel with respect to, any other or subsequent failure.  No failure to
exercise and no delay in exercising any right, remedy, or power hereunder
preclude any other or further exercise of any other right, remedy, or power
provided herein or by law or in equity.
 
17. No Inconsistent Actions.  The parties hereto shall not voluntarily undertake
or fail to undertake any action or course of action inconsistent with the
provisions or essential intent of this Agreement.  Furthermore, it is the intent
of the parties hereto to act in a fair and reasonable manner with respect to the
interpretation and application of the provisions of this Agreement.
 
18. Construction.  This Agreement shall be deemed drafted equally by both the
parties. Its language shall be construed as a whole and according to its fair
meaning.  Any presumption or principle that the language is to be construed
against any party shall not apply.  The headings in this Agreement are only for
convenience and are not intended to affect construction or interpretation.  Any
references to paragraphs, subparagraphs, sections or subsections are to those
parts of this Agreement, unless the context clearly indicates to the
contrary.  Also, unless the context clearly indicates to the contrary, (a) the
plural includes the singular and the singular includes the plural; (b) “or” is
used both conjunctively and disjunctively; (c) “any,” “all,” “each,” or “every”
means “any and all,” and “each and every”; (d) “includes” and “including” are
each “without limitation”; (e) “herein,” “hereof,” “hereunder” and other similar
compounds of the word “here” refer to the entire Agreement and not to any
particular paragraph, subparagraph, section or subsection; and (f) all pronouns
and any variations thereof shall be deemed to refer to the masculine, feminine,
neuter, singular or plural as the identity of the entities or persons referred
to may require.
 
19. Enforcement.  If any provision of this Agreement is held to be illegal,
invalid or unenforceable under present or future laws effective during the term
of this Agreement, such provision shall be fully severable; this Agreement shall
be construed and enforced as if such illegal, invalid or unenforceable provision
had never comprised a portion of this Agreement; and the remaining provisions of
this Agreement shall remain in full force and effect and shall not be affected
by the illegal, invalid or unenforceable provision or by its severance from this
Agreement.  Furthermore, in lieu of such illegal, invalid or unenforceable
provision there shall be added automatically as part of this Agreement a
provision as similar in terms to such illegal, invalid or unenforceable
provision as may be possible and be legal, valid and enforceable.
 
 
 
7

--------------------------------------------------------------------------------

 
 
20. Withholding.  The Company shall be entitled to withhold from any amounts
payable under this Agreement any federal, state, local or foreign withholding or
other taxes or charges which the Company is required to withhold. The Company
shall be entitled to rely on an opinion of counsel if any questions as to the
amount or requirement of withholding shall arise.
 
21. Contractor Acknowledgement.  The Contractor acknowledges that he has read
and understands this Agreement, is fully aware of its legal effect, has not
acted in reliance upon any representations or promises made by the Company other
than those contained in writing herein, and has entered into this Agreement
freely based on his own judgment.
 
22. Survival.  The expiration or termination of the Term shall not impair the
rights or obligations of any party hereto, which shall have accrued prior to
such expiration or termination and shall remain in force for a period of five
years after termination.
 
23. Stock Certificates.  The common stock certificates to be issued in
accordance with Section 3(a) shall be delivered as follows:
 
(a) A stock certificate for 82,585 shares of the Company's common stock was
previously delivered in the following name and at the following address as
follows:
 
James Crane
c/o J. Crane & Company
47 Third Street, Suite 301
Cambridge, MA 02141


(b) A stock certificate for 77,415 shares of the Company's common stock shall be
delivered in the following name and at the following address as follows:
 
James Crane
c/o J. Crane & Company
47 Third Street, Suite 301
Cambridge, MA 02141


 


 [Signature Page Follows]
 
 
 
8

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the parties have executed this Agreement on the date and
year first above written.
 

 
BIONEUTRAL GROUP, INC.:
 
                                                            
                                         
By:     Stephen Browand
Title:  President and Chief Executive Officer
 
 
                                                                      
By:     Raj Pamani
Title:  Director
 
     
CONTRACTOR:
 
By: /s/ James Crane                        
       James Crane
 
       

 
 
 
 
9

--------------------------------------------------------------------------------

 

 


Exhibit A


1) Position and Duties


The Contractor shall in general have duties described below, including without
limitation, the responsibility to:


(a) Serve as the Company's Chief Financial Officer and accept all customary
duties of a Chief Financial Officer of a public company who shares of common
stock are traded on the United States Over-the-Counter Bulletin Board.
 
(b) Keep a complete and accurate accounting of receipts and disbursements in the
corporate accounting records;
 
(c) Render a complete financial report at the annual meeting of the shareholders
if so requested;
 
(d) Be responsible to act as the main depository of the Company's accounting,
finance and corporate records.  Provide such records as requested in a timely
manner.
 
(e) Provide consulting services with regard to fundraising, private placements,
general securities law matters (but with a full understanding that any actions
on behalf of the Company or communications with the Company do not constitute
legal advice or a suggestion that the Contractor can be relied upon for sound
legal advice), business plan development, filings with the SEC on Form 10-K and
Form 10-Q.
 
(f) Attendance with all shareholder or meetings of the Board as requested by the
Company
 
(g) All other services or in particular other filings with the SEC such as
registration statements on Form S-1 or Form 10, or other filings, which are not
outlined within the Agreement shall be considered separate and distinct services
for which the Contractor and management of the Company will negotiate and agree
upon appropriate compensation prior to other services or other filings being
attempted or completed by the Contractor.
 


 

